             Case 1:18-cv-10225-MLW Document 475 Filed 01/28/20 Page 1 of 2



                                     UNITED STATES DISTRICT COURT
                                      DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )                         No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
CHAD WOLF, et al.,                       )
                                         )
                Defendants-Respondents.  )
                                         )

                                 CORRECTED JANUARY 28, 2020 REPORT

            On January 27, 2020, this Court ordered that counsel confer and, by January 28, 2020 at

11:00 a.m., report on respective issues. Petitioners counsel was ordered to “state when they first

learned that each petitioner’s removal was imminent and that each is likely to be moved from

Massachusetts on January 28, 2020.” Dkt. No. 469. Accordingly, Petitioners’ counsel state that

they first learned that each Petitioner’s removal was imminent on Wednesday, January 22, 20201

in notices from Respondents’ counsel. See Dkt. No. 468-1, 468-2. Pursuant to this Court’s

Order, such notice must be provided five days before a class member’s removal, unless

respondents cannot reasonably do so. See June 27, 2019 Hr’g Tr. 67:3-9; Dkt. No. 301 (joint

report summarizing the Court’s oral orders); Dkt. No. 295. Therefore, Petitioners were aware

that the individuals in question could be removed after five days, or as soon as Monday, January

27, 2020. Petitioners’ counsel raised concerns about the removal to Respondents’ counsel on

Thursday, January 23, the day after receiving notice.


1   Please note that Petitioners’ initial report incorrectly stated “Wednesday, February 22.” See Dkt. 474.
         Case 1:18-cv-10225-MLW Document 475 Filed 01/28/20 Page 2 of 2



       On Friday, January 24, Petitioners’ counsel spoke with the immigration attorneys for the

individuals and to one of the spouses of one of the individuals. In those conversations,

Petitioners’ counsel learned that the individuals had been informed that ICE was planning to

move them from New England on Tuesday, January 28 for removal from the United States. On

Friday and again on Monday, Petitioners’ counsel alerted Respondents’ counsel to their intent to

file a motion. Respondents’ counsel responded substantively for the first time on Monday

stating that they did not assent to the motion.

       Respectfully submitted this 28th day of January, 2020.



                                                      /s/ Stephen N. Provazza
    Matthew R. Segal (BBO # 654489)                   Kevin S. Prussia (BBO # 666813)
    Adriana Lafaille (BBO # 680210)                   Michaela P. Sewall (BBO # 683182)
    AMERICAN CIVIL LIBERTIES UNION                    Shirley X. Li Cantin (BBO # 675377)
    FOUNDATION OF MASSACHUSETTS, INC.                 Jonathan A. Cox (BBO # 687810)
    211 Congress Street                               Stephen Provazza (BBO # 691159)
    Boston, MA 02110                                  Colleen M. McCullough (BBO # 696455)
    (617) 482-3170                                    Matthew W. Costello (BBO # 696384)
                                                      WILMER CUTLER PICKERING
    Kathleen M. Gillespie (BBO # 661315)                HALE AND DORR LLP
    Attorney at Law                                   60 State Street
    6 White Pine Lane                                 Boston, MA 02109
    Lexington, MA 02421                               Telephone: (617) 526-6000
    (339) 970-9283                                    Facsimile: (617) 526-5000
                                                      kevin.prussia@wilmerhale.com
                                                      michaela.sewall@wilmerhale.com
                                                      shirley.cantin@wilmerhale.com
                                                      stephen.provazza@wilmerhale.com
                                                      colleen.mccullough@wilmerhale.com
                                                      matthew.costello@wilmerhale.com

                                                      Counsel for Petitioners




                                                  2
